                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
      v.                               )      Mag. No. 1:18-mj-00197-JAW
                                       )
MICHAEL D. BROWN                       )


                   ORDER AFFIRMING THE
        RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      On November 21, 2018, the Magistrate Judge issued a Recommended Decision

after Competency Hearing. Recommended Decision After Competency Hr’g (ECF No.

27). On November 21, 2018, the Government and Michael Brown waived their right

to object to the Recommended Decision. Gov’t’s Waiver of Objection to Recommended

Decision After Competency Hr’g (ECF No. 28); Def.’s Waiver of Objection to

Recommended Decision Regarding Competency (ECF No. 29). Having reviewed the

Recommended Decision and made its de novo determination, the Court affirms the

Recommended Decision of the Magistrate Judge.

      The Court:

      1) adopts the findings and conclusions in Dr. Tillbrook’s report, including that

“due to his psychiatric illness,” defendant “has substantial impairment in his ability

to work with his attorney to formulate and execute a viable defense strategy, to

monitor the courtroom proceedings and to comport his behavior to the Court’s

expectations,” and that Defendant’s “disorganized thinking and delusional beliefs
produce significant deficits in his ability to make rational decisions pertinent to the

adjudication of his case;”

      2) finds, by a preponderance of the evidence, that Defendant is presently

suffering from a mental disease or defect that renders him unable to understand the

nature and consequences of the proceedings against him and that renders him unable

to assist properly in his own defense;

      3) orders, pursuant to 18 U.S.C. § 4241(d), that the Defendant be committed to

the custody of the Attorney General of the United States, and that the Attorney

General shall hospitalize the Defendant for treatment in a suitable facility for such a

reasonable period of time, not to exceed four months, as is necessary to determine

whether there is a substantial probability that in the foreseeable future he will attain

the capacity to permit the proceedings to go forward;

      4) orders, pursuant to 18 U.S.C. § 4241(e), that if the director of the facility in

which Defendant is hospitalized determines that Defendant has recovered to such an

extent that he is able to understand the nature and consequences of the proceedings

against him and to assist properly in his defense, the director shall promptly file a

certificate to that effect with the Clerk of the Court for the United States District

Court for the District of Maine at 202 Harlow Street, Bangor, Maine 04401; and

      5) orders that a copy of the Court’s Order be given to the United States

Marshal; that the U.S. Marshal make arrangements as are necessary for the

hospitalization of the Defendant as required by this Order; that if Defendant is

hospitalized outside the District of Maine, upon Defendant’s return to the District of



                                           2
Maine from the facility, the U.S. Marshal immediately notify this Court of that fact;

and that the period of commitment from the date of the Court’s Order be excluded in

computing the time within which the trial of any such offense must commence,

pursuant to 18 U.S.C. § 3161(h)(1)(A).

      SO ORDERED.


                                         /s/John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

Dated this 29th day of November, 2018.




                                          3
